Title: From James Madison to John Rodgers, 24 November 1814
From: Madison, James
To: Rodgers, John


        
          Dear Sir
          Washington Novr. 24. 1814
        
        The present Secretary of the Navy being about to retire into private life, my thoughts are turned on you for his Successor. But before I make the nomination to the Senate, it will be agreeable to me, & proper in every respect, that I should have your sanction to it. Will you be so good as to satisfy me on this point? And as Mr. Jones’ affairs will not, I find, permit him to remain in the Dept. after the 1st. of Decr. the earliest answer from you is desireable. Should it be consistent with your views of serving your Country, as I hope will be the case, to fill the important vacancy, it is further desireable that you be prepared to transfer yourself to it, with the least possible delay; some of the most important business of the Dept. being in

a very interesting train. Accept assurances of my great esteem & of my friendly respects
        
          James Madison
        
      